I concur in reversal.
For reasons stated in the prevailing opinion inPeople v. Wysocki, 267 Mich. 52, I do not concur in the views of Mr. Justice POTTER upon admissibility of evidence impeaching defendant's denial of the commission of a previous crime. The inquiry was, perhaps, proper on cross-examination but, upon his denial, it could not be made an issue either for purposes of impeachment, as stated by the prosecutor, or showing intent in the case on trial.
NORTH, BUTZEL, and EDWARD M. SHARPE, JJ., concurred with WIEST, J.